Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group II, claims 11, 12, 14-17, 19 and 20 and new claims 57-63, in the reply filed on Mar. 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11, 12, 14-17, 19, 20, and 57-63, remain pending in the current application, all claims (1-10, 27, 28, 38, and 39) which would have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention have been canceled.  Claims 11, 12, 14-17, 19, 20, and 57-63 have been considered on the merits.

Status of the Claims 
	Claims 11, 12, 14-17, 19, 20, and 57-63 are currently pending.
Claims 12, 17 and 20 are amended.
 	Claims 1-10, 13, 18, and 21-56 are cancelled. 
New claims 57-63 have been added.  
	Claims 11, 12, 14-17, 19, 20, and 57-63 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the terms: Lipofectamine™ on pg. 17 line 20; FuGENE® on pg. 17 line 21; Effectene® on pg. 17 line 21; Polyfect™ on pg. 17 line 22; Superfect® on pg. 17 line 22; UltraCULTURE™ on pg. 25 line 19; KnockOut™ serum replacement on pg. 26 lines 21-22; Matrigel® on pg. 28 line 24, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 


Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 58 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. epidermal growth factor (EGF),  basic fibroblast growth factor (bFGF)).  
Claim 61 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. CD15/Lewis X(LeX)/stage-specific embryonic antigen-1(SSEAI)).  
Claim 62 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. Aquaporin 4 (AQP4), C-X-C chemokine receptor type 4 (CXCR4)).  
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 14-17, 19, 20, and 57-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low oxygen levels" in claims 11, 12, and 57 is a relative term which renders the claim indefinite. The term "low oxygen levels" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Similarly, the term "standard oxygen levels" in claims 11, 12, and 57 is a relative term which renders the claim indefinite. The term "standard oxygen levels" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the oxygen levels are standard to.  It could be levels used for culturing or what is normal for the tissue from which the cells originate from.  For the sake of compact prosecution “standard oxygen levels” will be interpreted to mean 20% oxygen or oxygen in air at normal atmospheric pressure. 
Since claims 14-17, 19, 20, and 58-63 depend from indefinite claim 11 and do not clarify the above points of confusion, claims 14-17, 19, 20, and 58-63 must also be rejected under 35 U.S.C. § 112, second paragraph.  
Claim 58 contains the trademark/trade name Invitrogen.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the source of the bFGF and, accordingly, the identification/description is indefinite.
In addition, claim 58 is vague and indefinite in the use of parenthesis, since it is unclear whether the parenthetical material is or is not intended to be part of the claim.
Appropriate corrections are appreciated. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 12, 14-17, 19, 20, and 57-63 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen et al. (US 2016/0319243 A1) (ref. of record).
With respect to claim 11, Klassen teaches a method of making a formulation, product of manufacture or composition comprising a heterogeneous mixture of non-immortal human fetal neural retinal cells (0007-0009).  With respect to claim 11 step (a), Klassen teaches harvesting a sample of human retinal tissue cells from a human about 12 weeks to about 28 weeks gestational age and enzymatically dissociating the sample to generate a dissociated suspension of cells and/or cell clusters using trypsin or equivalent (0009, 0012 and 0013).  With respect to claim 11 step (b), Klassen teaches culturing the suspension a serum-free medium for no more than 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10 or more passages (0014) and teaches culturing in flasks or plates (0197).   Klassen teaches the method where the cells are culture in the presence of an extracellular matrix substrates including fibronectin, and laminin (0195) and where the cells are culture in the presence of xeno-free fibronectin, ornithine, polylysine, or laminin (0237).  With respect to claim 11 step (c), Klassen teaches culturing the cell under low oxygen conditions about 2%, 2.5%, 3%, and 3.5% oxygen and that the oxygen conditions approximate or closely mimic oxygen levels of a developing fetal retina during gestation (0017).  With respect to claim 11, Klassen teaches the method where the cells are passaged at between about 40% to 90% confluence and treated with an enzyme at each passage to dissociate the cells and the culture media is changed about every about 1 to 2 days (0237).  
Klassen does not teach explicitly teach the method with two separate steps where the cells are cultured first under standard oxygen conditions for between 4-6 passages and subsequently culturing at low oxygen levels for between 3-6 passages as recited in claim 11.  Similarly, Klassen does not teach the method where following the subsequent culture culturing of the suspension at low oxygen levels, the cells are allowed to grow without passaging for a period of time at standard oxygen levels as recited in claim 12 or following the subsequent culture culturing of the suspension at low oxygen levels, the cells are allowed to grow without passaging for a period of time at standard oxygen levels for a period of time comprising between about 1 hour and 5 days as recited in claim 57.  However, Klassen teaches the cells can be cultured at atmospheric oxygen levels or at low oxygen levels (0077).  Klassen teaches the cells can be cultured under normoxic or atmospheric (20%) oxygen level and can be grown under low or hypoxic condition (0196).  Additionally, Klassen teaches that culture conditions including oxygen levels, culture media, number of passages and time in culture influence the expression of marker in the cells (0179).  Klassen further teaches that most primary cell cultures have limited lifespan and do not proliferate indefinitely and can be culture only a certain number of passages (0199).  Accordingly, at the effect time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Klassen to further include the steps of culturing the cells first under standard oxygen conditions for between 4-6 passages, subsequently culturing at low oxygen levels for between 3-6 passages, and then allowing the cells to grow without passaging for a period of time at standard oxygen levels for a period of time comprising between about 1 hour and 5 days for the benefit influencing the expression of markers by the culturing conditions.  It would have been obvious to one of ordinary skill in the art to modify the method of Klassen to further include the steps of culturing the cells first under standard oxygen conditions for between 4-6 passages, subsequently culturing at low oxygen levels for between 3-6 passages and then allowing the cells to grow without passaging for a period of time at standard oxygen levels for a period of time comprising between about 1 hour and 5 days, since Klassen teaches that the retinal progenitor cells can be grown under both conditions, that the primary cell cultures have a finite number of passages and that culture conditions influence marker expression.  It would have been obvious to one of ordinary skill in the art based on the teachings of Klassen to adjust the culture conditions depending on the desired outcome of the cell culture.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Klassen to further include the steps of culturing the cells first under standard oxygen conditions for between 4-6 passages, subsequently culturing at low oxygen levels for between 3-6 passages and then allowing the cells to grow without passaging for a period of time at standard oxygen levels for a period of time comprising between about 1 hour and 5 days, since Klassen teaches the cells can grow under both oxygen levels.  
With respect to claim 14, Klassen teaches the method where the low oxygen levels are selected from the group consisting of about 2%, 2.5%, 3%, 3.5% oxygen (0017) and further teaches the concentration can be between 0.5-7% (0196).  With respect to claim 15, Klassen teaches the method where the media is supplemented with vitamin C at a concentration of about 0.01 mg/ml and 0.5 mg/ml vitamin C is included in the media changed every 1 or 2 days (0018).  With respect to claim 16, Klassen teaches the method where the cells and/or cell clusters are cultured in a basal culture medium (0015-0016 and 0190).  With respect to claim 17, Klassen teaches the method where the cells and/or cell clusters are cultured together with supplements or additives that support cell survival or growth in the basal medium (0015, 0018-0019 and 0192).  With respect to claim 19, Klassen teaches the method where the media is supplemented with albumin, or recombinant albumin in an amount to have an initial concentration of about 1.0 mg/ml (0019).  With respect to claim 20, Klassen teaches the method where the sample of cells is screened for the presence of a pathogen, a bacteria, an endotoxin, a fungus, a mycoplasma, a virus, a hepatitis virus or an HIV virus; Attorney's Docket No. 5825.129407/UC2017-892 the sample of cells is screened for the presence of a normal karyotype; the sample of cells does not exhibit elevated telomerase activity; the sample of cells is screened for viability and the sample of cells is screened for tumorigenicity (0020-0024 and 0194).
With respect to claim 58, Klassen teaches the method where the cells and/or cell clusters are cultured together with supplements or additives that support cell survival or growth, and the supplements or additives that support cell survival or growth are selected from the group consisting of L-glutamine, human recombinant growth factors consisting of EGF and bFGF, and other growth factors (0015).  With respect to claim 59, Klassen teaches wherein the method where the fetal neural retinal cells are selected on the basis of cell surface or genetic markers, or selected on the basis of a human fetal neural retinal cell transcriptome profile, proteome profile or a genomic profile (0026 and 0030).  With respect to claim 60, Klassen further teaches selecting the cells either before culturing or after culturing or both (0026).  With respect to claim 61, Klassen teaches the cell surface or genetic markers comprise CD15/LeX/SSEAI or GD2 ganglioside (0027).  With respect to claim 62, Klassen teaches the cell surface or genetic markers comprise CD9, CD81, CD133 or AQP4 and/or CXCR4 (0027).  With respect to claim 63, Klassen teaches the method where the low oxygen levels are selected from the group consisting of about 2%, 2.5%, 3%, and 3.5% oxygen (0017). 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 11, 12, 14, 16, 57, and 59-63 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 8  of U.S. Patent No. 9,107,897.  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions essentially describe the same methods of making a heterogeneous mixture of non-immortal human fetal neural retinal cells; however, the scope of the claims is slightly different. Both methods claim steps of harvesting the same tissues, by the same methods, during the same gestational ages; both methods utilize the same dissociation steps, and overlapping numbers of passages, with the same oxygen tensions.

Claims 11, 12, 14, 16, 57, and 59-63 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 12-40 of U.S. Patent No. 10,822,585.  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions essentially describe the same methods of making a heterogeneous mixture of non-immortal human fetal neural retinal cells; however, the scope of the claims is slightly different. Both methods claim steps of harvesting the same tissues, by the same methods, during the same gestational ages; both methods utilize the same dissociation steps, and overlapping numbers of passages, with the same oxygen tensions.

Claims 11, 15 and 61 and 62 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-23 and 25-28 of copending Application No. 16/987183.  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions essentially describe the same methods of making a heterogeneous mixture of non-immortal human fetal neural retinal cells; however, the scope of the claims is slightly different. Both methods claim steps of harvesting the same tissues, by the same methods, during the same gestational ages; both methods utilize the same dissociation steps, and overlapping numbers of passages, with the same oxygen tensions.

Conclusion
	No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632